PER CURIAM.
In this workers’ compensation appeal, the claimant seeks review of an order denying her motion for an emergency conference or hearing, by which she sought a written order memorializing a previous oral order dictated on the record approving a stipulation by which the employer and carrier accepted the claimant as permanently and totally disabled as of October 7, 2000. It is apparent from the record that the employer and carrier agreed at a hearing held on August 28, 2001, to accept the claimant as permanently and totally disabled as of October 7, 2000, and to pay permanent total disability and supplemental benefits. It is further apparent from the record that the judge of compensation claims stated that he would “accept the stipulation of the parties and make it an Order of the Court.” Accordingly, upon the unilateral termination by the employer and carrier of all indemnity bene*267fits, the claimant was entitled to the relief sought in her motion, and it was error for the successor judge to deny that relief. See generally Fla. R. Work. Comp. P. 4.142(b)(2).
We reverse the order denying the claimant’s motion for an emergency conference or hearing, and remand with directions that the judge of compensation claims enter an order approving the stipulation made on the record on August 28, 2001; adjudicating the claimant permanently and totally disabled as of October 7, 2000; and directing the employer and carrier to pay permanent total disability and supplemental benefits. Should the employer and carrier be of the view that the claimant is no longer entitled to benefits because her condition has improved, they are free to revisit the issue pursuant to the procedure set out in section 440.28, Florida Statutes (2002).
REVERSED and REMANDED, with directions.
WEBSTER, DAVIS and VAN NORTWICK, JJ„ concur.